Exhibit STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE by and among Halberd Corporation a Nevada Corporation and Sellmybusinessnow.com, Inc. A Michigan Corporation effective as of January 28, 2009 STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE THIS STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE, made and entered into this 28th day of January, 2009 (the “Agreement”), by and among Halberd Corporation, a Nevada corporation (“Halberd”) with its principal executive offices at 30600 Telegraph Road, Suite 2175, Bingham Farms, MI 48025; Sellmybusinessnow.com, Inc. (“SellMyBusiness”), an Michigan Corporation with its principle places of business at 30600 Telegraph Road, Suite 2175, Bingham Farms, MI 48025, and the shareholders of SellMyBusiness named on the Annex I of this Agreement (individually, a “Stockholder”, and collectively, the “Stockholders”). Premises A. This Agreement provides for the acquisition of SellMyBusiness whereby SellMyBusiness shall become a wholly owned subsidiary of Halberd and in connection therewith B. The boards of directors of SellMyBusiness and Halberd have determined, subject to the terms and conditions set forth in this Agreement, that the transaction contemplated hereby is desirable and in the best interests of their stockholders, respectively. This Agreement is being entered into for the purpose of setting forth the terms and conditions of the proposed acquisition. Agreement NOW, THEREFORE, on the stated premises and for and in consideration of the mutual covenants and agreements hereinafter set forth and the mutual benefits to the parties to be derived here from, it is hereby agreed as follows: ARTICLE
